Citation Nr: 0015255	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  92-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for degenerative joint disease and disc disease of 
the lumbar spine with herniated disc at L4-5, currently 
evaluated as 60 percent disabling.  

2.  Entitlement to an increased rating for post operative 
residuals chondromalacia patella left knee, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for post operative 
residuals chondromalacia patella, right knee, status post 
menial meniscectomy, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to the assignment of a higher disability 
evaluation for bilateral pes planus, currently evaluated as 
10 percent disabling.  

5.  Entitlement to an effective date earlier than December 
21, 1992, for the grant of service connection for bilateral 
pes planus. 

6.  Entitlement to an effective date earlier than March 11, 
1994, for the grant of service connection for degenerative 
joint disease and disc disease of the lumbar spine.

7.  Entitlement to an effective date earlier than March 11, 
1994, for the grant of a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1970 until May 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1990, 
from the Chicago, Illinois, regional office (RO) of the 
Department of Veterans Affairs (VA), which confirmed and 
continued the 10 percent disability evaluations assigned to 
each knee.  Since that rating determination, additional 
issues were claimed as set forth on the first page of the 
decision and the disability evaluations for each knee was 
increased to 20 percent.
Since the February 1990 rating, the case was remanded by the 
Board in August 1993 and October 1999, for a comprehensive 
orthopedic examination and to afford the veteran another 
hearing, respectively.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

Additional medical consultation and treatment records were 
received in conjunction with a video conference hearing in 
January 2000 after the case had been certified to the Board 
by the agency of original jurisdiction (AOJ); such evidence 
has not first been considered by the AOJ.  Although such 
evidence has not first been considered by the AOJ, a waiver 
of referral to the AOJ was received in April 2000.  38 C.F.R. 
§ 20.1304 (1999).  Consequently, a decision by the Board is 
not precluded.

Claims pertaining to increased ratings for the veteran's 
knees will be addressed in the Remand portion of the 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease and disc disease of the lumbar spine with herniated 
disc at L4-5 is manifested by pain, muscle spasms of the back 
musculature, and some limitation of motion and radiculopathy 
to varying degrees of severity over the course of the rating 
period, relieved somewhat by treatment.

2.  The veteran's service-connected bilateral pes planus with 
fasciitis of the right foot is manifested by pain and mild 
functional limitation; there is no significant  deformity 
(such as pronation and abduction), pain on manipulation and 
use accentuated, indications of swelling on use, or 
characteristic callosities. 

3.  The claims file does not show receipt of a claim, formal 
or informal, for benefits based on degenerative joint disease 
and disc disease of the lumbar spine with herniated disc at 
L4-5, prior to March 11, 1994.

4.  The claims file does not show receipt of a claim, formal 
or informal, for benefits based on a bilateral foot 
disability, prior to December 21, 1992.

5.  Claims for individual unemployability (TDIU) were denied 
by unappealed RO decisions in August 1980 and November 1991; 
prior to March 11, 1994, the veteran's service-connected 
disabilities, which consisted of bilateral knee and bilateral 
foot disorders but did not include his degenerative joint 
disease and disc disease of the lumbar spine with herniated 
disc at L4-5, did not preclude all forms of substantially 
gainful employment consistent with his education and 
employment experience.  

6.  Service connected disabilities apart from those 
pertaining to the lumbar spine were insufficient to establish 
entitlement to TDIU earlier than March 11, 1994.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in 
excess of 60 percent for degenerative joint disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (1999).

2.  The criteria for a rating in excess of 10 percent for 
service-connected bilateral pes planus with fasciitis of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 
(1999).

3.  Entitlement to an effective date earlier than March 11, 
1994, for the grant of service connection for degenerative 
joint disease and disc disease of the lumbar spine, is not 
established.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (1999).

4.  Entitlement to an effective date earlier than December 
21, 1992, for the grant of service connection for bilateral 
pes planus, is not established.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).
5.  Entitlement to an effective date earlier than March 11, 
1994, for the grant of a total disability rating based on 
individual unemployability, is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.160, 3.400, 
4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to the issues on 
appeal pertaining to pes planus and the veteran's back 
disability and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a). 

Higher Evaluations

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  
The Board has considered the holding in Fenderson v. West, 12 
Vet. App. 119 (1999), and whether a further staged rating(s) 
is warranted in this case for the back claim and for pes 
planus.  The Board recognizes too that the veteran's overall 
level of disability for his back condition has been adjusted 
by the RO fully retroactively to when service connection was 
first established.  Consequently, the Board considers there 
is no period of time for which a staged rating would be 
appropriate for the veteran's back condition because there 
does not appear to be further change beyond that already 
contemplated by the assigned evaluation.  As will be more 
fully explained below, a staged rating for the veteran's 
bilateral pes planus is also not warranted. 

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).   

Degenerative Joint Disease and Disc Disease of the Lumbar 
Spine with Herniated Disc at L4-5

The veteran has been assigned a 60 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.

Under the provisions of DC 5293 (intervertebral disc 
syndrome), a 60 percent evaluation is warranted where the 
disorder is pronounced with little intermittent relief, there 
is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc.   This is the maximum evaluation allowed. 

The maximum rating under DC 5292 (severe limitation of motion 
of the lumbar spine) and DC 5295 (severe lumbosacral strain) 
is 40 percent.  

Giri T. Gireesan, M.D. reported in September 1996 that the 
veteran had been seen with complaints of pain in the right 
buttock and right lower extremity.  Honorio T. Benzon, M.D. 
reported the veteran was afforded an epidural injection which 
afforded 85 percent pain relief.  The diagnosis, based on MRI 
and clinical examination, was herniated disc at L4-5, which 
responded satisfactorily to epidural steroid injection.  

Treatment records from James A. Hill, M.D., dated in 
September 1994, show that the veteran was prescribed a lumbar 
support, which helped his back condition.  Dr. Hill's 
impression at that time was that the veteran had a herniated 
disc of L4-5 with minimal symptomatology.  In May and June 
1996, it was noted that the veteran had exacerbation of back 
pain, initially with marked paralumbar muscle spasms.  After 
epidural steroid injections, pain was markedly decreased, and 
spasms were noted as mild and without neurological deficit.

In January 1995, the veteran was afforded a VA spine 
examination.  The examiner reported the veteran with 
generalized stiffness and loss of lumbar lordosis.  There 
were no fixed deformities and the musculature of the back was 
normal.  Range of motion testing showed flexion to 95 
degrees; extension to 15 degrees; rotation to 30 degrees 
bilaterally; and lateral flexion to 30 degrees bilaterally.  
Generalized stiffness was reported as objective evidence of 
pain on motion.  There were no motor or sensory deficits.  
Straight leg raising was negative.  There were no acute bony 
abnormalities noted on X-ray.  Mild degenerative changes of 
the lumbar spine was noted.  Diagnosis, in pertinent part, 
was degenerative joint disease of the lumbar spine and 
bulging disc L4-5 per MRI report.  The examiner commented 
that the veteran's chronic knee pain was aggravating and 
predisposing to back pain.

VA X-rays of the veteran's spine in May 1996 were normal.  On 
physical examination, range of motion of the lumbar spine was 
as follows: flexion to 50 degrees; extension to 20 degrees; 
rotation to 35 degrees bilaterally; and lateral flexion to 30 
degrees bilaterally.  Objectively, pain was evidenced only 
with extension.  Motor strength was 5/5; sensory tests were 
within normal limits on light touch and pin prick.  Knee 
reflexes were 2+ bilaterally and ankle reflexes were 1+ 
bilaterally.  The physician noted mild disc space narrowing 
at L5-S1 upon review of the X-rays.  Diagnosis, in pertinent 
part, was transitional vertebral and herniated disc at L4-5.

A lumbar MRI in September 1996 revealed L4/5 disc 
degeneration and tiny focal posterocentral disc protrusion 
without evidence of spinal canal stenosis or nerve root 
encroachment.

Muscle spasms of the back musculature has been manifest to 
varying degrees over the course of the rating period and some 
radiculopathy has been noted in clinical reports as well.  
The veteran has registered complaints of pain in the lower 
back, which the Board observes is relieved by steroid 
injections and/or support. Additionally, neurological deficit 
is not consistently demonstrated.  The 1996 MRI did not 
corroborate nerve root encroachment. 

It is apparent that the veteran's low back disability remains 
symptomatic and productive of some functional limitation.  
However, his degenerative joint disease and disc disease of 
the lumbar spine with herniated disc at L4 is currently rated 
60 percent, which is the maximum evaluation allowed under 
Code 5293.  The maximum rating allowed under Codes 5292 and 
5295 is 40 percent.  Other diagnostic codes under which a 
higher rating could be assigned are not applicable here as 
there is no indication of complete paralysis of the sciatic 
nerve with attendant foot drop; nor is there any indication 
of complete ankylosis of the spine.

As stated, the grant of a 60 percent disability rating is the 
maximum allowable under the rating code for the veteran's 
disability.  Arthritis is evaluated in accordance with loss 
of range of motion and, inasmuch as Diagnostic Code 5293 also 
comprehends loss of range of motion, no additional 
consideration for the arthritic aspect of the veteran's 
disability can be supported.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.

The veteran is already receiving a 60 percent rating, and 
thus no higher rating based on limitation of motion is 
permitted, even when the effects of pain on use and during 
flare-ups is considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Johnston v. Brown, 10 Vet. App. 80 (1997).
Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, bilateral 
acquired flat foot with mild symptoms relieved by built up 
shoes or arch support would not warrant a compensable rating.  
However, a 10 percent evaluation is warranted where the 
symptoms demonstrate a moderate disability with symptoms of 
weight bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  A 30 percent evaluation 
is warranted for severe bilateral flat feet, with objective 
evidence of marked deformity (such as pronation and 
abduction), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities. 

In October 1993, the veteran was afforded a VA bilateral foot 
examination.  Posture was normal.  The veteran was noted to 
use a cane to assist with balance.  There were no secondary 
skin or vascular changes.  Diagnosis was bilateral pes 
planus.  The examiner reported the condition had been present 
for several years and it would be "extremely unusual for 
this to be caused in both feet secondary to a knee 
disorder."  The examiner also offered the opinion that the 
pes planus should have "no effect on employability." 
(emphasis in original).

In January 1995, the veteran was afforded another VA foot 
examination.  His posture was reported with generalized 
stiffness.  He had a stiff gait and demonstrated poor toe 
walking.  There were no secondary skin or vascular changes.  
X-rays showed bilateral pes planus without acute injury.  
Diagnosis was bilateral pes planus.  The examiner also 
reported that the veteran's pes planus was unrelated to his 
knee pathology.

X-rays of the veteran's feet in May 1996 revealed findings 
consistent with flat feet bilaterally.  Otherwise, no 
significant bony abnormality of either foot was seen.  
Clinically, he was capable of performing full supination and 
pronation.  There was full range of motion of the subtalar 
joint.  Function was reported as normal.  The examiner noted 
that the veteran ambulated with a cane but that he also used 
his toes and heels.  Diagnosis was bilateral pes planus.  
It is apparent that the veteran's bilateral foot disability 
remains symptomatic but there is no bony abnormality, 
characteristic callosities or swelling apparent upon  
examination.  Overall, the clinical evidence of record 
presents a disability picture that is more appropriately 
characterized as no more than "moderate" and without 
objective symptomatology approaching a "severe" level of 
disability.  That is, there is no marked deformity (such as 
pronation and abduction), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities Accordingly, the preponderance of the evidence is 
against an increased evaluation for this disability.
Summary

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With respect to the assignment of a higher rating on an 
extraschedular basis, the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  The Board notes that the veteran is already in 
receipt of a total compensation rating based on individual 
unemployability.  While there is evidence that clearly shows 
that the veteran's low back disability and  bilateral foot 
disability are productive of industrial impairment, the 
record does not reveal that either disability alone has 
resulted in a marked interference with his employment beyond 
that contemplated by the current maximum rating of 60 percent 
under DC 5293 and 10 percent rating under DC 5276.  In the 
absence of factors such as a marked interference with 
employment, or other unusual factors, the Board finds that 
criteria for referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 


Earlier Effective Dates

General Considerations

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  Any communication indicating an intent to apply for 
benefits from a claimant, from his or her duly authorized 
representative, or from a Member of Congress, will be 
accepted as an informal claim as long as it identifies the 
benefit sought.  38 C.F.R. § 3.155(a) (emphasis added).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.  When a claim 
has been filed which meets certain requirements, an informal 
request for reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c).

Pursuant to 38 C.F.R. § 3.157(b), once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
the date of an outpatient or hospital examination or 
admission to a VA or uniformed service hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits, or an informal claim to reopen, with 
respect to disabilities for which service connection has been 
granted.  The provision only applies where such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year of the date of such examination or treatment.  38 C.F.R. 
§ 3.157(b)(1).  Notwithstanding, where such evidence is from 
a private physician or layman, the date of receipt of such 
evidence will be accepted as the date of an informal claim 
when the evidence furnished by or on behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2).

Effective date earlier than March 11, 1994, for the grant of 
service connection for degenerative joint disease and disc 
disease of the lumbar spine.

On November 1994, the veteran's representative formally 
advanced a claim of entitlement to service connection for a 
back disability.  Nevertheless, James A. Hill, M.D., one of 
the veteran's private physicians, submitted medical evidence, 
date stamp received on March 11, 1994, pertaining to the 
veteran's back pathology.  The RO properly interpreted such 
private medical evidence as an informal claim.  Evidence 
received from a private physician or layperson will be 
accepted as a claim if the matter is within the competence of 
the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  See 38 C.F.R. 
§ 3.157(b)(2).  The date of receipt of such evidence is 
considered the date of claim.  Id.

The Board notes that correspondence dated from 1999 from Dr. 
Gireesan, a private physician, suggests that the veteran's 
back pathology could be documented as far back as 1993.  Such 
evidence does not serve as a basis to extend an earlier 
effective date to 1993 because such evidence was not received 
by the VA earlier than March 11, 1994, however.  Pursuant to 
38 C.F.R. § 3.157(b)(2), the effective date may be no earlier 
than March 11, 1994.

Effective date earlier than December 21, 1992, for the grant 
of service connection for bilateral pes planus 

In a May 1996 statement, the veteran claims that in 1983 the 
RO knew that he "had a secondary [foot] disability" and he 
"should have been entitled to [service connection] 
automatically", presumably without even advancing a formal 
claim.  

The Board recognizes the veteran's contentions that he was 
experiencing foot symptomatology as early as 1987.  However, 
the veteran did not formally advance a claim for a foot 
disability until April 1993.  The Board additionally notes 
that the veteran sought treatment specifically for his feet 
within the prior year, specifically, on December 21, 1992.  
Pursuant to the explanation set forth above, the effective 
date may extend back only as early as December 21, 1992.  In 
this case the date of VA treatment establishes the effective 
date of the informal claim. 

There is no documentation in the claims file to show that the 
veteran had any intent at that time to apply for compensation 
benefits based on a foot condition prior to December 
1992/April 1993, and thus, there is no informal claim under 
38 C.F.R. § 3.155.  It should also be noted that a formal 
claim for compensation had not previously been allowed, or 
disallowed, and thus any evidence of treatment prior to that 
time may not be viewed as an informal claim under the 
provisions of 38 C.F.R. § 3.157.

The Board is bound by the cited legal authority with regard 
to effective dates for grants of disability compensation.  
Unfortunately, the evidence before the Board does not show 
receipt of a claim, formal or informal, for benefits based on 
foot disability prior to December 21, 1992, and there is thus 
no legal basis for assigning an earlier effective date.  
Since the law is dispositive in the present case, the appeal 
must be denied.

Effective date earlier than March 11, 1994, for the grant of 
TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  
The fact that a veteran is unemployed is not enough.  The 
question is whether a veteran's service-connected disorders, 
without regard to his nonservice-connected disorders or 
advancing age make him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  
Claims for TDIU were denied by unappealed RO decisions in 
August 1980 and November 1991.  Such decisions are final, and 
a claim for an effective earlier than those determinations is 
precluded in the absence of clear and unmistakable error.  38 
U.S.C.A. § 7105.  The TDIU claim that ultimately resulted in 
the grant of benefits was advanced in a notice of 
disagreement received by the RO on April 19, 1996.  Statutory 
and regulatory provisions explicitly specify that except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

As noted above, the effective date for service connection for 
degenerative joint disease and disc disease of the lumbar 
spine with herniated disc at L4-5 is March 11, 1994.  Thus, 
the question here is whether, prior to that date, the 
veteran's service-connected bilateral knee and bilateral foot 
disorders precluded all forms of substantially gainful 
employment.  There is no medical evidence of record that 
supports such a finding.  That is, there is no medical 
opinion that indicates that the veteran was unable to work 
solely due to his bilateral knee and foot disorders, 
consistent with his education and employment experience.  

The March 11, 1994 date of receipt of correspondence from a 
private physician, as set out above, was regarded as an 
informal claim for service connection for a low back 
disability, which the RO subsequently granted with an 
effective date of March 11, 1994.  Inasmuch as that date was 
the earliest date after the 1991 RO's previous final denial 
of TDIU that demonstrated an inability to work due to 
service-connected disabilities, entitlement to an effective 
date earlier than March 11, 1994, for a total disability due 
to individual unemployability, is not warranted.


ORDER

Entitlement to a rating in excess of 60 percent for 
degenerative joint disease and disc disease of the lumbar 
spine is denied. 

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied. 

Entitlement to an effective date earlier than December 21, 
1992, for the grant of service connection for bilateral pes 
planus, is denied. 

Entitlement to an effective date earlier than March 11, 1994, 
for the grant of service connection for degenerative joint 
disease and disc disease of the lumbar spine, is denied.

Entitlement to an effective date earlier than March 11, 1994, 
for a total disability due to individual unemployability, is 
denied.


REMAND

A letter from James A. Hill, M.D. dated in January 1999 
indicates the veteran's knees give way and swell.  However, 
clinical records demonstrating the extent of such 
symptomatology or otherwise providing a basis for his 
conclusions were not provided.  Earlier clinical records do 
not support the presence of such clinical findings.  Inasmuch 
as Dr. Hill's correspondence is more recent, an additional 
medical examination may be required to clarify the extent of 
any additional functional impairment in order to properly 
evaluate the knee disabilities.

The Board regrets the delay associated with this Remand, but 
recognizes that the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) is not optional. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should obtain any additional 
clinical documentation pertaining to the 
veteran's bilateral knee disabilities, 
which are not already of record, to 
include those of Dr. James A. Hill for 
incorporation into the record.

2.  Following the above, the veteran 
should undergo a VA orthopedic 
examination to determine the current 
severity of his service-connected 
bilateral knee disabilities.  The claims 
folder  must be made available to the 
examiner for his or her review in 
conjunction with preparation of the 
examination report.  

The examination should include range of 
motion studies and tests for stability 
and subluxation for the knees, as well as 
any other tests that are deemed 
appropriate.  The orthopedic examiner 
should also determine whether either knee 
exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

If the physician's opinion is not in complete compliance with 
the instructions provided above, appropriate action should be 
taken.  After undertaking any development deemed appropriate 
in addition to that specified above, the RO should review and 
readjudicate the pending claims.  

If the determination remains adverse to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case and an opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition of this case.  No action is required 
of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



